Citation Nr: 9913708	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right thigh disability, Muscle Group XIV.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to March 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the veteran's claim of entitlement to increased 
evaluations for both traumatic arthritis, right knee, and for 
right thigh impairment.

Initially, the Board notes that the veteran's claim was 
before the Board in March 1998.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to attempt to obtain additional treatment records 
and to afford the veteran a VA orthopedic examination.  
Review of the veteran's claims file indicates that the RO 
complied with the Board's directives, to the extent possible, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO requested from the veteran information 
as to any additional treatment received by him after April 
1997.  The record shows that the RO attempted to obtain this 
information in correspondence dated in April 1998, in 
December 1998, and in January 1999.  To date, no response has 
been received from the veteran.  Also, the veteran was 
afforded a VA orthopedic examination in July 1998.

Service connection for residuals of a healed contusion, right 
distal thigh, post operative resection of soft tissue, vastus 
medialis muscle, Muscle Group XIV, was granted in an August 
1961 rating decision, and a 10 percent evaluation was 
assigned.  Service connection for traumatic arthritis, right 
knee, was also granted in this same rating decision, and a 10 
percent evaluation was assigned.  These disability ratings 
are preserved and cannot be reduced.  See 38 C.F.R. § 3.951 
(1998).  In January 1997, the RO received the veteran's claim 
of entitlement to increased evaluations, which it denied in a 
June 1997 rating decision.  These 10 percent disability 
ratings remain in effect and are the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  In August 1961, the RO granted service connection for the 
veteran's right leg injury based upon the veteran's assertion 
that he had injured his right leg when he fell down a ladder 
while in service and upon evidence which indicated that the 
veteran had been treated for a sore right knee and muscular 
pains in the sartorius region of the right leg, with 
stiffness.

3.  The veteran, at his Travel Board hearing (conducted in 
October 1997), stated that he injured his right leg when 
ammunition exploded and shrapnel got into his leg.  The 
veteran's service medical records do not reflect this 
incident, and the four VA examinations currently of record 
(conducted in May 1961, in September 1966, in April 1997, and 
in July 1998) are negative for the veteran's reports as to 
this incident.

4.  July 1998 x-ray studies found very little, if any, 
evidence of degenerative disease in the right knee.  The 
veteran's right knee joint was well preserved.

5.  The veteran's right thigh disability, Muscle Group XIV, 
is manifested by complaints of constant discomfort, which is 
particularly aggravated by cold and damp weather.  Physical 
examination found that a fair amount of muscle had been 
removed from the distal aspect.  Tenderness could not be 
localized to one particular area.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010 
(1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for a right thigh disability, Muscle Group XIV, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.20, 4.56, 4.73, Diagnostic 
Code 5314 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.

The veteran's traumatic arthritis of the right knee is 
addressed by the schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5010 (Arthritis, due to trauma) 
provides for rating as degenerative arthritis.  In turn, 
Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, where the limitation of motion 
for the specific joint (or joints) involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rating can 
be based upon x-ray evidence.

Additionally, in light of the trauma sustained by the 
veteran's right leg while in service, 38 C.F.R. §§ 4.40 and 
4.45 (regarding factors to be used in evaluating disability 
such as functional loss) must also be considered in 
evaluating the veteran's current level of disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the veteran's right thigh disability, Muscle 
Group XIV, it is addressed by the schedular criteria 
applicable to muscle disabilities.  See 38 C.F.R. § 4.56.  
Here, the Board notes that by regulatory amendment effective 
July 3, 1997, substantive changes were made to the schedular 
criteria for evaluating muscle disabilities.  See 62 Fed. 
Reg. 30, 238 (June 3, 1997).  Controlling law provides that 
when a law or regulation changes during the pendency of an 
appeal, the criteria most favorable to the veteran apply, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In effect, the 
veteran should be evaluated under both sets of criteria, with 
the more advantageous one utilized.  Id.

As such, under the criteria for muscle disabilities in effect 
prior to July 1997, see 38 C.F.R. § 4.56, through-and-through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment were to be 
considered as of at least moderate degree.  With moderate 
disability, there was an absence of residuals of debridement 
and of prolonged infection.  The record was to indicate 
consistent complaint from first examination forward one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings included signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests.  
Moderately severe disability of the muscles required a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
sloughing of soft parts.  The record was to indicate 
consistent complaint of cardinal symptoms of muscle wounds, 
and evidence of unemployability because of inability to keep 
up with work requirements was to be considered, if present.  
Objective findings included indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance, or moderate loss of firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance of muscle groups involved, when compared with the 
sound side, gave positive evidence of marked or moderately 
severe loss.

Currently, under the criteria for muscle disabilities in 
effect subsequent to July 1997, see 38 C.F.R. § 4.56, 
through-and-through injury with muscle damage is to be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  In addition, under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
and severe.  Moderate disability of the muscles requires 
entrance and (if present) exit scars, small or linear, 
indicating a short track of missile through muscle tissue, 
without residuals of debridement or prolonged infection.  The 
record is to indicate consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe disability of the muscles 
requires a through-and-through or deep penetrating wound by a 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  The record is to indicate 
consistent complaint of cardinal signs and symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (1998).

Moderate muscle injury, whether the old or current criteria 
are utilized, warrants a 10 percent disability rating.  See 
38 C.F.R. § 4.73, Diagnostic Code 5314 (Group XIV).  
Moderately severe muscle injury, whether the old or current 
criteria are utilized, warrants a 30 percent disability 
rating.  Id.

II.  Factual Background

With respect to the veteran's traumatic arthritis, right 
knee, the Board has reviewed all of the evidence of record 
pertaining to the history of the veteran's right knee 
disability, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(1997) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board is of the opinion that this case presents no 
evidentiary considerations which warrant an exposition of the 
more remote clinical evidence of record.  Here, the Board 
notes that the basic concept of the rating schedule is to 
compensate for present disability, not for past or potential 
future disability.  See 38 U.S.C.A. § 1155 (West 1991); see 
also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veteran's current level 
of disability consists of two VA examinations (conducted in 
April 1997 and in July 1998) and the veteran's testimony at 
his Travel Board hearing (conducted in October 1997).

The April 1997 VA examination reflects the veteran's the 
veteran's complaints of having trouble walking and of using a 
cane, secondary to the pain in his right knee.  The veteran 
also complained of weakness in and buckling of the right 
knee.  Physical examination found no swelling in the right 
knee.  The knee was stable to varus and valgus stress.  Range 
of motion was from zero to 140 degrees, with minimal 
crepitus.  The veteran had a grade I Lachman but no pivot 
shift and no patellofemoral pain.  A contemporaneous x-ray 
study of the right knee was normal.  The joint spaces 
appeared well preserved, and there was no acute bony process 
or effusion present.  The diagnosis was right knee/leg 
weakness, secondary to muscle atrophy and muscle which was 
removed in the late 1950s.  It was noted that the veteran 
lacked muscle along the medial aspect of the thigh, which 
probably accounted for the veteran's pain, weakness, and 
buckling in the knee.

At his Travel Board hearing, the veteran testified that his 
knee buckled and that he could not hold his body weight on 
the right side.  (Transcript (T.) at 3).  He also testified 
that he had to use a cane and that he could not go up 
inclines without the cane.  Id.  The veteran stated that the 
pain was severe.  Id.  He could not sleep at night due to the 
pain.  Id.  The veteran also stated that he did not wear a 
knee brace and that he had never been prescribed a knee brace 
to wear.  (T. at 4).  The veteran testified that the severity 
had suddenly started to increase about two years before, with 
it gradually getting worse.  (T. at 5).  He also reported 
that physical therapists had told him that his knee joint was 
no longer locked in place and that the bone had probably 
deteriorated, with no ligaments or tendons around to hold the 
knee.  (T. at 7).  The veteran stated that he could drive but 
that he did not do it much anymore, as he had to stop and 
rest so many times as the knee stiffened up on him.  Id.

The July 1998 VA examination reflects the veteran's reports 
of having arthritis and that total knee replacement surgery 
had been raised.  Physical examination of the right knee 
found no swelling, synovial thickening, or free fluid.  The 
veteran had neutral extension and flexion to 130 degrees.  
Flexion on the left was to 135 degrees.  The veteran had no 
mediolateral or anteroposterior ligament laxity.  There was 
no crepitus on motion, and motion was smooth.  The examiner 
could not detect any definite tenderness in either the medial 
joint line or the lateral joint or in the popliteal fossa.  
The veteran had no pain with rotational stress test in the 
knee joint, either medially or laterally.  He had a negative 
Lachman test, a negative anterior drawer test, a negative 
patellofemoral grind test, and a negative patella inhibition 
test.  The veteran complained of only very minimal discomfort 
on moving the patella against the underlying femoral 
condyles.  A contemporaneous x-ray study of the right knee 
showed very minimal, if any, evidence of degenerative 
disease.  The veteran's right knee joint was very well 
preserved.  The examiner commented that there was very 
minimal, if any, evidence of arthritis in the veteran that 
could be called posttraumatic arthritis.  The examiner also 
commented that it was a distinct possibility that some of the 
veteran's discomfort and problems may be arising from his low 
back.  With respect to the benefit of total knee replacement, 
the examiner stated that it would not be of benefit to the 
veteran and may indeed cause more problems.  It was not 
indicated.  

With respect to the veteran's right thigh disability, Muscle 
Group XIV, the Board has again reviewed all of the evidence 
of record pertaining to the history of the veteran's right 
thigh disability, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
and Schafrath v. Derwinski, supra.  In this instance, the 
Board is of the opinion that this issue presents evidentiary 
considerations which do warrant an exposition of the more 
remote clinical evidence of record.  As such, the evidence of 
record pertinent to evaluation of the veteran's current level 
of disability consists of four VA examinations (conducted in 
May 1961, in September 1966, in April 1997, and in July 1998) 
and the veteran's testimony at his Travel Board hearing.

The May 1961 VA examination reflects the veteran's service 
history, noting that the veteran reported having injured hid 
right leg when he fell on a ladder while on board ship.  
There was no immediate distress, but about two months later, 
the thigh became quite swollen and painful.  The examination 
also reflects the veteran's report of having had surgery on 
the leg in 1958.  At that time, the veteran complained of 
some distress in his extremities, with prolonged standing.  
Physical examination found considerable muscle loss in the 
vastus medialis.  The examiner's diagnosis, in pertinent 
part, was residuals of a healed contusion of the right distal 
thigh and postoperative resection of soft tissue (Bursa and 
calcified hematoma of vastus medialis muscle).

The September 1966 VA examination references the veteran's 
resection of a calcified traumatic hematoma of the region of 
the vastus medialis of the right thigh.  Physical examination 
found a considerable depression as the result of underlying 
soft tissue loss.  The pertinent diagnosis was scarring and 
underlying tissue loss of distal right thigh, due to removal 
of calcified hematoma.

The April 1997 VA orthopedic examination also reflects the 
veteran's service history, noting that the veteran reported 
slipping and falling in the Navy.  It was noted that the 
veteran was a poor historian but that he also reported a 
history of thigh surgery in the late 1950s, for possible 
infection of the right thigh.  This examination also reflects 
the veteran's complaints of difficulty walking and ambulating 
with a cane, secondary to the pain in the right thigh, which 
aches continuously.  The veteran stated that he had night 
pain in his right mid thigh.  Physical examination found no 
swelling in the right thigh.  There was missing medialis 
oblique muscle in the right thigh region.  There was also 
approximately a two-centimeter circumference atrophy in the 
right thigh, as compared to the left.  Neurologically, the 
veteran was intact.  The diagnosis included right leg 
weakness, secondary to muscle atrophy and muscle which was 
removed at the time of surgery in the late 1950s.  It was 
noted that the veteran lacked muscle along the medial aspect 
of his thigh.

At his October 1997 Travel Board hearing, as to his right 
thigh, the veteran testified that he considered his whole leg 
together as to his symptomatology.  (T. at 8).  He stated 
that he could not stand, walk, or sit for any length of time 
because of his leg.  He also stated that he could not get up 
out of chairs easily.  Id.  He reported that a VA doctor had 
recommended the use of a walker.  Id.  When asked whether he 
had had any surgery on his leg other than that in 1958, the 
veteran responded in the negative.  Id.  When asked how he 
got shrapnel in his leg, the veteran testified that he was 
manually feeding ammunition, that one misfired, that they had 
to break the breach of the gun, and in disposing of the 
ammunition round, it exploded, getting shrapnel in his leg.  
(T. at 9).  When asked if he had been operated on in service, 
the veteran said no, that the x-rays taken did not pick up on 
the foreign object in his leg.  Id.  It was not discovered 
until 1958 because it had been lodged up against the bone.  
(T. at 10).  The veteran stated that total knee replacement 
had been discussed.  (T. at 12).

The July 1998 VA examination reflects the veteran's reports 
of having been retired for four years due to discomfort in 
his right lower extremity.  Prior to that, the veteran 
reported having worked as a security person for 17 years and 
in missile systems.  The veteran reported that during the 
Korean War he started experiencing swelling and pain in his 
right thigh.  Initially, the veteran did not recall having 
any injury, but later its was determined that a missile 
fragment or shrapnel had lodged in the right thigh.  The 
veteran also reported that after discharge from service, in 
1958, a private doctor found shrapnel pieces allegedly 
imbedded in the right thigh bone or in the vicinity.  The 
doctor operated and removed the fragment, along with muscle.  
This was done because of infection.  The veteran was on 
crutches for almost a year and had been unable to work.  The 
veteran currently complained of discomfort along the medial 
aspect of the thigh and in the entire extremity from the hip 
down to the ankle.  The discomfort did not seem to radiate, 
but it was constant.  The veteran stated that if he stood for 
more than 10 to 15 minutes, the discomfort was aggravated.  
He could not sit still for more than 45 minutes, without 
having to get up walk.  The veteran also stated that he woke 
up two to three times a night, getting up and walking some to 
lessen the discomfort.  Weather changes also aggravated his 
problems.  Also, the veteran could not walk more than a block 
to a block and a half without resting.  He could not climb 
steps or go step-over-step, as he had no strength in the 
right lower extremity and it tended to buckle under him.  The 
veteran had used a cane for quite a while, although he did 
not use it consistently.  The veteran also reported taking 
about four Tylenol 3 per day.  He also took Ultram twice 
daily.  The veteran volunteered that he believed that he was 
getting steadily worse.

Physical examination found that the veteran was able to walk 
reasonably normally with the use of his cane, though there 
was a hint of antalgia on the right side.  Without the cane, 
the veteran definitely had an antalgic gait on the right.  He 
planted his foot as a unit.  When asked to get up on his 
tiptoes, the veteran stated that he was able to take weight 
only on his left lower extremity and not much on his right.  
However, the veteran was able to get up on his tiptoes 
without too much problem.  The examiner did not make the 
veteran do a deep knee bend.  The veteran's legs were equal, 
and his pelvic crests were level.  The alignment of his lower 
extremities was anatomical bilaterally.  His thigh girth on 
the right measured 44 centimeters, as compared to 46.5 on the 
left.  The veteran had a depression directly underlying the 
scar on his distal thigh.  The veteran suspected that a fair 
amount of the belly of the muscle had been removed in the 
distal aspect.  It was questionable whether any hamstring had 
been removed.  The examiner could not localize tenderness in 
any way, although the veteran seemed to indicate that it was 
more proximally than distally.  The examiner also could not 
locate any distinct Tinel in the area, but he could palpate 
the medial aspect of the femur deeply.  The veteran 
volunteered discomfort in this region, but no focal point of 
the discomfort was localized.  The veteran seemed to have not 
too much tenderness in the thigh musculature otherwise.  

Deep tendon reflexes throughout the lower extremities were 
bilaterally equal and appeared to be normal.  There was no 
evidence of any vascular deficit in the lower extremity.  The 
veteran was able to raise his lower extremity against 
gravity, keeping his knee straight.  There was, however, 
distinct weakness to any type of resistance offered to 
extension of the knee, indicating that the muscle strength of 
the knee extensor was, at best, a "3 to 3+."  The flexors 
of the knee, the musculature about the hip, and the ankle 
appeared normal.  On sensory examination, the veteran 
reported diminished perception of pinprick sharpness, as 
compared to the left lower extremity.  About the scar and the 
area of the soft tissue deficit on the anteromedial aspect of 
the distal thigh, the veteran also claimed diminished 
sensation to touch.  Examination of the hip joint indicated 
that the veteran had bilaterally equal flexion to 100 
degrees, extension to 10 degrees, abduction to 45 degrees 
bilaterally, internal rotation to 45 degrees bilaterally, and 
external rotation to about 60 degrees bilaterally.  The 
motion was smooth and without discomfort, and there was no 
localized tenderness anywhere about the hip that the examiner 
could find.  Straight leg raising indicated some degree of 
tightness of the hamstrings, but the examiner found the 
Lasegue's test negative.  The bowstring, femoral nerve 
stretch, and Ely tests were also negative.  

The examiner commented, based upon clinical and radiological 
examination, that it was his feeling that the veteran did 
indeed have a retained foreign body in the soft tissue of the 
right distal thigh, particularly in the region of the vastus 
medialis.  The examiner also noted that no surgical report 
was available but that he suspected that this led to 
infection in the soft tissues, with possible intermittent 
drainage.  In order to eradicate this infection, the veteran 
underwent wide debridement in 1958.  This left the veteran 
with some degree of muscle deficit in his right lower 
extremity which should have only affected the veteran's 
strength in his extension ability of the right knee.  The 
weakness in the quadriceps testified to that.  The examiner 
did not know why the veteran had such an extensive amount of 
discomfort in the area, and he stated that it would be 
difficult to be sure of why.  He believed, however, that it 
was secondary to the injury the veteran sustained and to the 
surgical procedure that may have been done. The examiner 
stated that they may have left nerves supplying the muscles 
in these areas damaged, which then could lead to discomfort.  
He also believed that it was a distinct possibility that the 
veteran's discomfort and "problems" arose from his low back 
condition.  It had been noted earlier that the veteran 
reported having a discectomy at level L4/L5.  The examiner 
also noted that there was ample evidence of soft tissue loss 
in the veteran's distal right thigh.  In an addendum, the 
examiner also stated that he believed there to be some 
artifacts in the soft tissues about the mid thigh, based upon 
x-rays.  In one view, there appeared to be almost like a 
radiopaque body that was visualized. It was not seen in any 
other views, and the examiner did not believe that this was 
an artifact and of any significance.

III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to increased evaluations for both traumatic 
arthritis, right knee, and for a right thigh disability, 
Muscle Group XIV.  The Board must adhere to established laws 
and regulations in its determinations, however.  As such, 
given the history of the veteran's disabilities, the clinical 
evidence of record, and the applicable schedular criteria, 
the veteran's appeal must be denied.

With respect to the veteran's traumatic arthritis, right 
knee, the Board reiterates that the veteran's current 10 
percent evaluation is protected and cannot be reduced.  See 
38 C.F.R. § 3.951.  Review of the most current clinical 
evidence of record (the April 1997 and July 1998 VA 
examinations) indicates that there was very little, if any, 
degenerative disease in the veteran's right knee.  Indeed, it 
was noted by the VA examiner in July 1998 that the veteran 
had a very well preserved right knee joint.  Neither 
examination found swelling, and upon examination in April 
1997, there was only minimal crepitus on range of motion 
testing.  Upon examination in July 1998, there was no 
crepitus and motion was smooth.  Range of motion in April 
1997 was from zero to 140 degrees and in July 1998, the 
veteran's right knee showed neutral extension, with flexion 
to 130 degrees.  Left knee flexion was to 135 degrees.  The 
veteran had no pain with rotational stress test in the right 
knee joint, either medially or laterally.

As discussed above, Diagnostic Code 5003 provides for rating 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint (or joints) involved.  
Given the veteran's right knee range of motion upon VA 
examination in April 1997 and in July 1998, Diagnostic Codes 
5260 and 5261 (Leg, limitation of flexion of, and leg, 
limitation of extension of, respectively) are for 
consideration.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5260, 5261 (1998).  Here, neither diagnostic code 
provides for a compensable rating, based upon the current 
clinical evidence of record.  Id.  However, Diagnostic Code 
5003 also provides for a rating of 10 percent where 
limitation of motion for the specific joint (or joints) 
involved is noncompensable under the appropriate diagnostic 
code.  The veteran is currently rated at 10 percent.  In 
order to warrant the higher evaluation of 20 percent, there 
would need to be x-ray evidence of arthritis, involving two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5003.  The Board notes, though, 
that this 20 percent evaluation will not be combined with 
ratings based on limitation of motion.  Id.

As for any functional impairment, the Board has carefully 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
required by law in this instance.  See DeLuca v. Brown, 
supra.  While there is clinical evidence of some limitation 
of motion, as noted above, the appropriate diagnostic codes 
do not even provide for a 10 percent evaluation here.  What 
limited range of motion the veteran has is noncompensable, 
given applicable VA regulations.

In light of the above, then, the Board finds that the 
veteran's current disability picture more nearly approximates 
the criteria required for the protected 10 percent evaluation 
than it does for a 20 percent evaluation.  See 38 C.F.R. 
§ 4.7.  The evidence presented is not so evenly balanced as 
to require application of the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 1991).

With respect to the veteran's right thigh disability, Muscle 
Group XIV, initially the Board must address which provisions 
of 38 C.F.R. § 4.56 are more advantageous to the veteran and, 
therefore, for application in the evaluation of the veteran's 
current level of disability.  See Karnas v. Derwinski, supra.  
Here, the Board finds neither to be more advantageous to the 
veteran, as both result in a finding of moderate disability 
and a corresponding 10 percent evaluation.  The Board 
reiterates that the veteran currently has a protected 10 
percent evaluation.  See 38 C.F.R. § 3.951.  

Specifically, prior to July 3, 1997, the schedular criteria 
applicable to evaluating muscle disabilities provided for a 
determination of moderate muscle disability where there were 
through-and-through or deep penetrating wounds of relatively 
short track by a single bullet or small shell or shrapnel 
fragment, absent residuals of debridement or of prolonged 
infection.  See 38 C.F.R. § 4.56(b) (prior to June 3, 1997).  
Currently, the applicable schedular criteria define, in part, 
moderate muscle disability as a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without residuals of debridement 
or of prolonged infection.  See 38 C.F.R. § 4.56(d)(2) 
(1998).  Further, as to moderately severe muscle disability, 
prior to July 3, 1997, the schedular criteria provided for a 
determination of moderately severe muscle disability where 
there was a through and through or deep penetrating wound by 
high velocity missile or large missile of low velocity, with 
debridement or with prolonged infection, or with sloughing of 
soft parts, intermuscular cicatrization.  See 38 C.F.R. 
§ 4.56(c) (prior to July 3, 1997).  Currently, moderately 
severe muscle disability is defined, in part, as a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  See 38 C.F.R. § 4.56(d)(3) (1998).  

Within this context, the Board points out the textual 
threshold requirement of a wound made by a bullet, small 
shell, shrapnel fragment, or missile.  Here, the Board notes 
that the evidence of record is almost completely devoid of 
any indication that the veteran experienced this requisite 
type of wound.  When originally examined in May 1961, in 
order to establish entitlement to service connection, the 
veteran reported having hurt his right leg when he fell down 
a ladder.  The VA examiner found residuals of a healed 
contusion of the right distal thigh and postoperative 
resection of soft tissue (Bursa and calcified hematoma of the 
vastus medialis muscle).  Review of the veteran's service 
medical records at that time indicated that the veteran had 
sought treatment for a sore knee.  Service connection was 
then granted for residuals of a healed contusion, right 
distal thigh, and postoperative resection of soft tissue, 
vastus medialis muscle.  Subsequent VA examinations (in 
September 1966 and in April 1997) in no way suggested or 
noted any kind of shell fragment wound, and, indeed, it was 
reiterated in the April 1997 examination that the veteran 
reported having injured himself when he slipped and fell 
while in the Navy.  As for the July 1998 VA examination and 
the examiner's feeling that the veteran did have a retained 
foreign body in the soft tissue of the right distal thigh in 
1958, the Board notes that the examiner did not further 
qualify the nature of the retained foreign body (it was not 
identified as a shell fragment) and that no surgical report 
from 1958 was available.  Further, no private medical records 
concerning the veteran's 1958 surgical procedure were 
available for review.  The examiner was limited in his 
assessment to consideration of the veteran's reported medical 
history and the evidence contained within the veteran's 
claims file.  In this respect, the veteran again reported no 
injury to his leg.  Rather, the veteran only reported a shell 
fragment wound to his right leg at his October 1997 Travel 
Board, where he testified that ammunition had misfired and 
exploded when being disposed of.

Notwithstanding the above discussion, however, the Board 
finds rating by analogy proper in this instance.  See 
38 C.F.R. § 4.20.  As such, the Board must now address and 
consider the remaining criteria (in effect prior to and on 
July 3, 1997) for both moderate and moderately severe muscle 
disability.  Here, the record shows that the veteran has 
sustained deep tissue loss and that he has consistently 
reported some distress or aggravation in his right lower 
extremity upon prolonged standing since his original claim.  
As to evidence of impairment, however, as between that 
required for moderate disability and that required for 
moderately severe disability, the most current clinical 
evidence of record (the July 1998 VA examination), while 
noting weakness in the quadriceps which affected the 
veteran's strength in knee extension ability, found that the 
veteran was able to get up on his tiptoes without too much of 
a problem; his deep tendon reflexes were equal bilaterally 
and appeared to be normal, and the veteran could raise his 
right lower extremity against gravity, keeping his knee 
straight.  Further, flexors of the right knee, the 
musculature about the hip, and the right ankle appeared to be 
normal.  The veteran's hip range of motion was equal 
bilaterally, with smooth motion and without discomfort, and 
there was no localized tenderness.  The Lasegue's test was 
negative, as was the bowstring test, the femoral nerve 
stretch test, and the Ely test.  Also, the examiner opined 
that it was a distinct possibility that some of the veteran's 
discomfort and problems arose due to his low back.

As applied then, the provisions of 38 C.F.R. § 4.56 (both in 
effect prior to and on July 3, 1997) define, in part, 
moderate muscle disability as definite weakness and fatigue 
or loss of power or lowered threshold of fatigue when 
compared to the sound side.  Moderately severe disability, in 
part, requires tests of strength and endurance giving 
positive evidence of marked or moderately severe impairment 
or demonstrating positive evidence of impairment when 
compared to the sound side.  Here, the veteran's weakness in 
the quadriceps which affects his strength in knee extension 
ability clearly illustrates definite weakness and loss of 
power when compared to the left.  However, this weakness, 
when viewed in the totality of the July 1998 VA examination 
results, fails to establish either marked or moderately 
severe impairment or positive evidence of impairment.  As 
reiterated above, additional clinical findings were negative 
or normal or demonstrated equally bilateral results.  In 
effect, then, the Board finds the veteran's disability 
picture in this respect more nearly approximate to the 
criteria for moderate muscle disability (10 percent) than to 
the criteria for moderately severe muscle disability (30 
percent).  See 38 C.F.R. § 4.7.  The evidence presented is 
not so evenly balanced as to require application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right thigh disability, Muscle Group XIV, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

